T. Rowe Price International Bond Fund Supplement to Summary Prospectus dated May 1, The following information updates the Summary Prospectus for the T. Rowe Price International Bond Fund. These changes become effective on March 1, 2011. The last sentence of the first paragraph is revised as follows: This Summary Prospectus incorporates by reference the fund’s prospectus dated May1, 2010, prospectus supplement dated February18, 2011, and Statement of Additional Information dated May1, 2010. The first two sentences of the first paragraph under “Principal Investment Strategies” are deleted and replaced with the following: Normally, the fund will invest at least 80% of its net assets in foreign bonds and 65% of its net assets in foreign bonds that are rated within the three highest credit categories (i.e., A- or equivalent, or better), as determined by at least one nationally recognized credit rating agency or, if unrated, deemed to be of comparable quality by T.
